DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey L. Streets (Reg. No. 37,453) on 12/02/2021.
The application has been amended as follows: 

In the claims:
1. (currently amended) A computer program product comprising a non-transitory computer readable storage medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising:
causing a source device to communicate with a destination device over a direct short-range wireless connection between the source device and the destination device;
causing the source device to communicate over a local area network to identify a participating device that is connected to the local area network and is to form a second short-range wireless connection with the destination device, wherein the participating device is a computing device; [[and]] 
causing the source device to communicate with the destination device through the participating device by sending data over the local area network to the participating device for forwarding to the destination device over the second short-range wireless connection; and
restoring the source device, after communicating with the destination device through the participating device, in communication with the destination device over the direct short-range wireless connection in response to the direct short-range wireless connection having a quality of service or signal strength greater than a threshold amount.

2. (currently amended) The computer program product of claim 1, wherein the source device is able to communicate with the destination device through the participating device during a condition that the source device and the destination device are no longer in range of the direct short-range wireless connection.

6. (currently amended) The computer program product of claim 1, wherein the source device is caused to communicate with the destination device through the participating device in response to the second short-range wireless connection having a higher quality of service or greater signal strength than the direct short-range wireless connection.

7. (currently amended) The computer program product of claim 1, wherein the source device is caused to communicate with the destination device through the participating device in response to the second short-range wireless connection having a quality of service or signal strength greater than a first threshold amount and the [[first]] direct short-range wireless connection having a quality of service or signal strength that is less than a second threshold amount.

9. (currently amended) An apparatus, comprising: 
at least one non-volatile storage device storing program instructions; and 
at least one processor configured to process the program instructions,
wherein the program instructions are configured to, when processed by the at least one processor, cause the apparatus to perform operations comprising:
communicating with a destination device over a direct short-range wireless connection between a source device and the destination device;

communicating with the destination device through the participating device by sending data over the local area network to the participating device for forwarding to the destination device over the second short-range wireless connection; and
restoring, after communicating with the destination device through the participating device, communication with the destination device over the direct short-range wireless connection in response to the direct short-range wireless connection having a quality of service or signal strength greater than a threshold amount.

10. (currently amended) The apparatus of claim 9, wherein communication with the destination device can be maintained through the participating device during a condition that the destination device is no longer in range of the direct short-range wireless connection.

14. (currently amended) The apparatus of claim 9, wherein communication with the destination device through the participating device is initiated in response to the second short-range wireless connection having a higher quality of service or greater signal strength than the direct short-range wireless connection. 

15. (currently amended) The apparatus of claim 9, wherein communication with the destination device through the participating device is initiated in response to the second short-range wireless connection having a quality of service or signal strength greater than a first threshold amount and the direct short-range wireless connection having a quality of service or signal strength that is less than a second threshold amount.

17. (currently amended) [[The]] An apparatus 
	at least one non-volatile storage device storing program instructions; and 
at least one processor configured to process the program instructions,
wherein the program instructions are configured to, when processed by the at least one processor, cause the apparatus to perform operations comprising:
	communicating with a destination device over a direct short-range wireless connection between a source device and the destination device;
	communicating over a local area network to identify a participating device that is connected to the local area network and is to form a second short-range wireless connection with the destination device, wherein the participating device is a computing device; 
periodically polling the participating device over the local area network to determine whether the participating device is able to form the second short-range wireless connection [[to]] with the destination device; and 
communicating with the destination device through the participating device by sending data over the local area network to the participating device for forwarding to the destination device over the second short-range wireless connection.

23. (new) The apparatus of claim 1, the operations further comprising:
	periodically polling the participating device over the local area network to determine whether the participating device is able to form the second short-range wireless connection with the destination device.

24. (new) The apparatus of claim 9, the operations further comprising:
	periodically polling the participating device over the local area network to determine whether the participating device is able to form the second short-range wireless connection with the destination device.
	Claims 8 and 16 have been canceled.

(End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks regarding claims 16 and 17 on pages 39-41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7, 9-15, 17-18 and 21-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 


/Angelica M. Perez/
Patent Examiner AU 2649 
12/03/2021



/ANKUR JAIN/Primary Examiner, Art Unit 2649